           Case 7:20-cv-02396-KMK Document 13 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
Liberty Mutual Fire Insurance Company,


                                   Plaintiff,                      20 CV 02396 (KMK)


        -v-                                                        CALENDAR NOTICE
American Zurich Insurance Company,


                                   Defendants.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
oral argument on Plaintiff's Motion to Reopen Discovery before the Honorable
Kenneth M. Karas, United States District Judge, on Monday, October 5, 2020 at 2:00 p.m.


NOTICE OF TELECONFERENCE INFORMATION: Counsel shall call the following number
at the designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code:
7702195 Please enter the conference as a guest by pressing the pound sign (#). Given that much
of the Court is operating remotely and has limited mail capability, counsel involved in any prose
cases shall mail a copy of this Notice to or otherwise inform thepro se party of the above
teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
is on the line before calling the above-referenced number. Any requests for adjournments should
be filed as soon as possible and clearly explain why the conference should be adjourned.
Dated: August 31, 2020
       White Plains, New York




                                                                          i
                                                     Kenneth M. Karas, U.'S .D.J
